Exhibit 10.33

 

 

COMMSCOPE HOLDING COMPANY, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

 

 



--------------------------------------------------------------------------------

COMMSCOPE HOLDING COMPANY, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1. BACKGROUND. The Plan is considered to be and shall be operated as a subplan
of the LTIP.

1.2. PURPOSE. The purpose of the Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of the Company or any of its
Affiliates for service as members of the Board by providing them with
competitive compensation and an equity interest in the Company. The Company
intends that the Plan will benefit the Company and its stockholders by allowing
Non-Employee Directors to have a personal financial stake in the Company through
an ownership interest in the Company’s Stock and will closely associate the
interests of Non-Employee Directors with that of the Company’s stockholders.

1.3. ELIGIBILITY. Non-Employee Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the LTIP. Unless the context clearly
indicates otherwise, the following terms shall have the following meanings:

 

  (a) “Annual Stock Retainer” means with respect to each Non-Employee Director
for each Plan Year, the dollar value to be delivered in the form of annual stock
awards under the Plan, as set forth on Schedule I hereto and as may be amended
from time to time be the Committee.

 

  (b) “Basic Cash Retainer” means the annual cash retainer (excluding any
Supplemental Cash Retainer, Meeting Fees (if any) and expenses) payable by the
Company to a Non-Employee Director pursuant to Section 5.1 hereof for service as
a director of the Company, as set forth on Schedule I hereto and as may be
amended from time to time be the Committee.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Committee” means the Compensation Committee of the Board.

 

  (e) “Company” means CommScope Holding Company, Inc., a Delaware corporation,
or any successor corporation.

 

  (f) “Effective Date” of the Plan means October 25, 2013.

 

  (g) “Eligible Participant” means any person who is a Non-Employee Director on
the Effective Date or becomes a Non-Employee Director while this Plan is in
effect.



--------------------------------------------------------------------------------

  (h) “Equity Award” means stock options, stock awards, restricted stock,
restricted stock units, stock appreciation rights, or other awards based on or
derived from the Stock which are authorized under the LTIP for awards to
Non-Employee Directors.

 

  (i) “LTIP” means the CommScope Holding Company, Inc. 2013 Long-Term Incentive
Plan, and any subsequent equity compensation plan approved by the stockholders
and designated by the Board as the LTIP for purposes of this Plan.

 

  (j) “Meeting Fees” means fees for attending a meeting of the Board or one of
its Committees as set forth in Section 5.3 hereof.

 

  (k) “Non-Employee Director” means a director of the Company who is not an
employee of the Company or any of its Affiliates; provided, that, for the
avoidance of doubt, “operating executives” of the Principal Stockholder shall be
deemed “Non-Employee Directors” under this Plan.

 

  (l) “Plan” means this CommScope Holding Company, Inc. Non-Employee Director
Compensation Plan, as amended from time to time.

 

  (m) “Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the stockholders of the Company, which, for purposes of the Plan,
are the periods for which annual retainers are earned.

 

  (n) “Supplemental Cash Retainer” means the supplemental annual cash retainer
(excluding Basic Cash Retainer, Meeting Fees (if any) and expenses) payable by
the Company to a Non-Employee Director pursuant to Section 5.2 hereof for
service as a member of a committee of the Board, as set forth on Schedule I
hereto and as may be amended from time to time be the Committee.

ARTICLE 3

ADMINISTRATION

3.1. ADMINISTRATION. The Plan shall be administered by the Committee. Subject to
the provisions of the Plan, the Committee shall be authorized to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder, shall be conclusive and binding upon all parties
concerned including the Company, its stockholders and persons granted awards
under the Plan. The Committee may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Committee.

3.2. RELIANCE. In administering the Plan, the Committee may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Committee in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s articles
of incorporation or otherwise.



--------------------------------------------------------------------------------

ARTICLE 4

SHARES

4.1. SOURCE OF SHARES FOR THE PLAN. Equity Awards that may be issued pursuant to
the Plan shall be issued under the LTIP, subject to all of the terms and
conditions of the LTIP. The terms contained in the LTIP are incorporated into
and made a part of this Plan with respect to Equity Awards granted pursuant
hereto, and any such awards shall be governed by and construed in accordance
with the LTIP. In the event of any actual or alleged conflict between the
provisions of the LTIP and the provisions of this Plan, the provisions of the
LTIP shall be controlling and determinative. This Plan does not constitute a
separate source of shares for the grant of the Equity Awards described herein.

ARTICLE 5

CASH COMPENSATION

5.1. BASIC CASH RETAINER. Each Eligible Participant shall be paid a Basic Cash
Retainer for service as a director during each Plan Year, payable in quarterly
installments in advance. The amount of the Basic Cash Retainer is set forth on
Schedule I, which may be amended from time to time by the Committee. Each person
who first becomes an Eligible Participant on a date other than an annual meeting
date shall be paid a pro rata amount of the Basic Cash Retainer for that Plan
Year to reflect the actual number of days such Person will serve on the Board in
the Plan Year (a “Prorated Basic Cash Retainer”). The first installment of a
Prorated Basic Cash Retainer shall be paid on or about the first day that such
Person becomes an Eligible Participant and shall be a pro rata amount of the
Basic Cash Retainer for that fiscal quarter to reflect the actual number of days
such Person will serve on the Board in that fiscal quarter, with normal
quarterly installments to follow for the remainder of the Plan Year, as
described above.

5.2. SUPPLEMENTAL CASH RETAINER. Members of committees of the Board may be paid
a Supplemental Cash Retainer during a Plan Year, payable in quarterly
installments in advance at the same times as installments of the Basic Cash
Retainer are paid. The amount of the Supplemental Cash Retainers are set forth
on Schedule I, which may be amended from time to time by the Committee, and may
be different for the chair of any committee than for the other members of such
committee, as set forth on Schedule I from time to time. A pro rata portion of
the Supplemental Cash Retainer (a “Prorated Supplemental Cash Retainer”) will be
paid to any Eligible Participant who is elected or appointed by the Board to a
position eligible for a Supplemental Cash Retainer on a date other than an
annual meeting date, to reflect the actual number of days such Person will serve
in such capacity during the Plan Year. The first installment of a Prorated
Supplemental Cash Retainer shall be paid on or about the first day that such
Eligible Participant is elected or appointed to such position and shall be a pro
rata amount of the Supplemental Cash Retainer for that fiscal quarter to reflect
the actual number of days such Person will serve in such position in that fiscal
quarter, with normal quarterly installments to follow for the remainder of the
Plan Year, as described above. If an Eligible Participant who is a member of a
committee is elected or appointed by the Board to chair such committee on a date
other than an annual meeting date and such chair position is entitled to a
higher Supplemental Cash Retainer than that of a member of such committee, such
Person shall receive a Prorated Supplemental Cash Retainer based upon the
difference between such higher Supplemental Cash Retainer and the lower
Supplemental Cash Retainer for such partial period.

5.3. MEETING FEES. Unless otherwise determined by the Committee and set forth on
Schedule I, as amended from time to time by the Committee, Eligible Participants
shall not be paid a fee for meetings of the Board or a committee thereof in
which he or she participates. For purposes of this provision, in the event the
Committee decides to provide for meeting fees, casual or unscheduled conferences
among directors shall not constitute an official meeting.



--------------------------------------------------------------------------------

5.4. EXPENSE REIMBURSEMENT. All Eligible Participants shall be reimbursed for
reasonable travel and out-of-pocket expenses in connection with attendance at
meetings of the Board and its committees, or other Company functions at which
the Chief Executive Officer requests the director to participate.

ARTICLE 6

EQUITY COMPENSATION

6.1. STOCK AWARDS. Subject to share availability under the LTIP, each Eligible
Participant shall be granted an award of Restricted Stock Units on the day that
he or she first becomes an Eligible Participant (“Initial Stock Grant”). Each
person who first becomes an Eligible Participant on a date other than an
anniversary of the Effective Date shall receive a pro rata amount of the Initial
Stock Grant to reflect the actual number of months remaining between the date
such person first becomes an Eligible Participant and the next anniversary of
the Effective Date. In addition to the Initial Stock Grant, subject to share
availability under the LTIP, each Eligible Participant in service on the
Effective Date or an anniversary of the Effective Date will receive an award of
Restricted Stock Units (“Annual Stock Grant” and collectively with the Initial
Stock Grant, the “Stock Grants”). Notwithstanding the foregoing, any Eligible
Participant who first becomes an Eligible Participant on the Effective Date or
an anniversary of the Effective Date will not receive the Initial Stock Grant
(but will receive the Annual Stock Grant). The Stock Grants shall have the
following terms and conditions:

(a) Number of Initial Stock Grants. The number of shares in the Initial Stock
Grant to an Eligible Participant shall be determined by multiplying the
Proration Factor (as defined below) by the amount determined by (A) dividing the
Annual Stock Retainer as in effect for that Plan Year, by the Fair Market Value
of the Stock on the Grant Date, and (B) rounding to the nearest whole number.
The Proration Factor is a fraction, the numerator of which is the number of full
months between the Grant Date and the next anniversary of the Effective Date,
and the denominator of which is 12.

(b) Number of Annual Stock Grants. The number of shares in the Annual Stock
Grant to an Eligible Participant shall be determined by (A) dividing the Annual
Stock Retainer as in effect for that Plan Year, by the Fair Market Value of the
Stock on the Grant Date, and (B) rounding to the nearest whole number.

(c) Vesting. The Stock Grants shall vest on the first anniversary of the Grant
Date, subject to the Non-Employee Director’s Continuous Service on each vesting
date.

(d) Other Plan Conditions. To the extent not specified herein, the Stock Grants
shall be subject to the terms and conditions of the LTIP.

6.2. ADJUSTMENTS. For the avoidance of doubt, the adjustment provisions of the
LTIP (along with all of the other provisions of the LTIP) shall apply with
respect to all Equity Awards granted pursuant to this Plan.

6.3. AWARD AGREEMENTS. All Equity Awards granted pursuant to this Plan shall be
evidenced by an Award Certificate, which shall include such provisions, not
inconsistent with the Plan or the LTIP, as may be specified by the Committee.



--------------------------------------------------------------------------------

ARTICLE 7

AMENDMENT, MODIFICATION AND TERMINATION

7.1. AMENDMENT, MODIFICATION AND TERMINATION. The Committee may, at any time and
from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Committee, require stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of a securities exchange on which the Stock is listed or traded,
then such amendment shall be subject to stockholder approval; and provided
further, that the Committee may condition any other amendment or modification on
the approval of stockholders of the Company for any reason. Modification of
Equity Awards granted under this Plan shall be subject to the provisions of the
LTIP.

ARTICLE 8

GENERAL PROVISIONS

8.1. DURATION OF THE PLAN. The Plan shall remain in effect until terminated by
the Board or the Committee or the earlier termination or expiration of the LTIP,
including any successor plans.

8.2. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.

************



--------------------------------------------------------------------------------

The foregoing is hereby acknowledged as being the CommScope Holding Company,
Inc. Non-Employee Director Compensation Plan, adopted by the Board to be
effective as of October 25, 2013.

 

COMMSCOPE HOLDING COMPANY, INC. By:     Its:  



--------------------------------------------------------------------------------

SCHEDULE I

NON-EMPLOYEE DIRECTOR COMPENSATION SCHEDULE

The following shall remain in effect until changed by the Committee:

Basic Cash Retainer, Supplemental Cash Retainer and Annual Stock Retainer:

 

Basic Cash Retainer

   $ 75,000   

Supplemental Cash Retainer

  

Audit Committee Chair*

   $ 20,000   

Audit Committee Member

   $ 10,000   

Compensation Committee Member

   $ 10,000   

Annual Stock Retainer (FMV)

   $ 75,000   

 

* In lieu of (and not in addition to) the Supplemental Cash Retainer as an Audit
Committee Member.

Meeting Fees:

No additional fees for attendance at meetings.

 

SII-1